MoegaN, J.
In April, 1874, plaintiff recovered judgment against the defendants, Kehlor, Updike & Oo., who are non-residents. His suit was instituted in May, 1870. In May, 1874, he issued execution and garnisheed several parties. Some of the garnishees answered that they held property belonging to Kehlor Brothers, but that they held nothing-belonging- to Kehlor, Updike & Oo.
The firm of Kehlor, Updike & Oo. -was dissolved while the suit of the plaintiff against them -was pending.
Kehlor Brothers intervene in this proceeding and claim the property seized under the garnishment process. They assert — •
First — That the judgment which plaintiff seeks to enforce is one by attachment; and
Second — That the property of one firm can not be attached to pay the debt of another.
The original suit commenced by attachment, and a curator ad hoc was appointed to represent the absent defendants, -who answered in his official capacity. The curator was J. W. Thomas, Esq., a member of the bar, and a member of the legal firm of Wooldridge & Thomas. The suit was filed on the thirteenth of May, 1870. A motion to bond was made by Wooldridge & Thomas, attorneys for defendant, on the sixth of June, 1870, and on t-lieir motion, bond having bpen furnished, the property attached was released. Thomas was appointed curator ad hoc on the seventh of October, 1874, and filed an answer in that capacity. On the fourteenth of December following, Wooldridge & Thomas, of counsellor defendants, moved for a commission to take testimony in their bohalf, and the affidavit necessary to obtain the commission is made by E. Wooldridge, who swears that he is of counsel for the defendants. It is evident, therefore, that the defendants wore in court before the appoint-, ment of curator acl hoc was made.
Under these pleadings the decree of this court was that “ plaintiffs have and recover judgment against the defendants for sixteen hundred-dollars, with legal interest from judicial demand, and costs of both c .rarts, with privilege upon the property attached.”
This judgment was, wo think, a personal judgment, and can bo executed in the usual manner, by seizure of the defendants’ property wherever found.
The second proposition, that the property of one firm can not be attached to pay the debt of another, is as a general rule correct. But fi-lias been held, and correctly, we think, that “ the attachment in this State of the interest of a non-resident in the property of a foreign commercial firm, for a debt due a citizen of this State, is not forbidden by any law or opposed by any consideration of public policy ; but, on the con*532trary, is recommended as a matter of remedial justice in favor of our own citizens.” Frost & Co. vs. White, 14 An. 140.
In the case before us the plaintiff is a resident of this State. The defendants are non-residents. There is property belonging to his debtors within the jurisdiction of our courts, and we think it is liable for his debt.
Judgment affirmed.